Title: Thomas Jefferson to Nicolas G. Dufief, 11 April 1817
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello Apr. 11. 17.
          
          I have just recieved your favor of the 4th informing me you are about departing for Europe, and kindly offering your service there. I will avail myself of it it for a small purpose. there is at Paris a learned Greek Dr Coray who writes the antient Greek in all it’s purity, and has published some very fine editions of Greek authors, particularly Hippocrates & Plutarch. for the last I have written thro’ another Channel. but he has published also some smaller works, to wit A specimen of an edition of Homer, a Hierocles, and two or three other small Greek works with Greek prefaces & notes, and a selection of Scholia. if you will have the goodness to procure and send me these you will oblige me,  handsomely bound. with every wish for a pleasant voyage, health, and a happy meeting with your friends I salute you with great esteem and respect.
          Th: Jefferson
        